Citation Nr: 1456711	
Decision Date: 12/29/14    Archive Date: 01/09/15

DOCKET NO.  09-44 969	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a lung disability, including bronchitis and residuals of pneumonia.

2.  Entitlement to service connection for a lung disability, including bronchitis and residuals of pneumonia.

3.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for pleural pericarditis.

4.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for organic heart disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. R. Harrigan Smith, Counsel


INTRODUCTION

The appellant had a period of active duty for training (ACDUTRA) from February 27, 1986, to April 15, 1986 in the U.S. Army Reserves.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.

On March 16, 2011, the appellant testified at a videoconference hearing before the undersigned Veterans Law Judge.  This case was remanded by the Board in May 2011.

In January 2014, the Board determined that new and material evidence had not been presented in order to reopen the claims for entitlement to service connection.  The appellant appealed the Board's January 2014 decision to the United States Court of Appeals for Veterans Claims (Court).  In October 2014, the Court granted a Joint Motion for Remand (JMR), vacating and remanding the Board's January 2014 decision.  

(The issues of whether new and material evidence has been received to reopen claims of entitlement to service connection for pleural pericarditis and for organic heart disease are addressed in the remand that follows the decision below.)


FINDINGS OF FACT

1.  By a December 1997 decision, the Board denied entitlement to service connection for bronchitis and residuals of pneumonia.

2.  By a September 2000 decision, the RO found that no new and material evidence had been presented in order to reopen the appellant's claims for service connection for bronchitis and residuals of pneumonia.  The appellant did not file an appeal and no new evidence pertinent to those claims was received by VA within one year from the date that the RO mailed notice of the determination.

3.  Evidence received since the RO's September 2000 decision raises a reasonable possibility of substantiating the claim for entitlement to service connection for a lung disability, including bronchitis and residuals of pneumonia, and relates to an unestablished fact necessary to substantiate the claim.

4.  The appellant does not have a current lung disability, including bronchitis or residuals of pneumonia, attributable to military service.


CONCLUSIONS OF LAW

1.  The September 2000 decision by the RO that denied reopening of a claim for service connection for a lung disability, including bronchitis and residuals of pneumonia is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.302, 20.1103 (2014).

2.  Evidence relating to the appellant's claim of service connection for a lung disability, including bronchitis and residuals of pneumonia, received since the RO's September 2000 decision is new and material, and the claim is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).

3.  The appellant does not have a lung disability, including bronchitis or residuals of pneumonia, that is the result of disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 101, 1110, 1132, 5107 (West 2002); 38 C.F.R. § 3.303 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

In addition, the notice requirements of the VCAA apply to all elements of a service connection claim.  Accordingly, notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

Here, the appellant was sent letters in October and December 2008 that informed him of the division of responsibilities between VA and a claimant in developing the claim.  Moreover, the letters informed him of what type of information and evidence was needed to establish a disability rating and effective date.  

The Board acknowledges that, in the present case, complete notice was not issued prior to the adverse determination on appeal.  However, fully compliant notice was later issued in a the August 2011 letter, with subsequent consideration of the claim in September 2012 and most recently in September 2012.  Therefore, the timing deficiency has been cured.  Mayfield.

VA also has a duty to assist the appellant in the development of the claim.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

A remand by the Board confers on the claimant, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  This case was remanded in May 2011, in order to provide the appellant with appropriate notification concerning his claims, and to determine the nature of his service.  As noted above, the appellant received the necessary notification in August 2011.  In addition, it was determined that the appellant had ACDUTRA from February 27, 1986, to April 15, 1986, possibly with some additional service in the Marine Corps.  In November 2011, the appellant informed VA that he did not serve in the Marine Corps.  As such, the Board finds that there has been substantial compliance with its remand directives.

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed.  The claims file contains the appellant's service treatment records, as well as post-service reports of VA and private treatment and examination.  He was afforded an examination in March 2010.

The Board has reviewed the record and concludes that no available outstanding evidence has been identified.  The Board has also reviewed the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the appellant's claim.

For the above reasons, no further notice or assistance to the appellant is required to fulfill VA's duty to assist in the development of the claim decided herein.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

Claim to reopen

In order to reopen and review a claim that has been previously denied, new and material evidence must be submitted by or on behalf of a claimant.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  "[T]he question of what constitutes material evidence to reopen a claim for service connection depends on the basis on which the prior claim was denied."  Kent v. Nicholson, 20 Vet. App. 1, 10 (2006); see Bostain v. West, 11 Vet .App. 124, 127 (1998) (noting that the "last final disallowance" of a claim was the denial of a request to reopen).  The provisions of 38 C.F.R. § 3.156(a) define new evidence as evidence not previously submitted to agency decision makers and material evidence as evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  See 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001).  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claim(s) sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

"[T]he phrase 'raise a reasonable possibility of substantiating the claim' does not create a third element for new and material evidence."  Rather, it is simply "a component of the question of what is new and material evidence," and should be informed by the question of whether the "evidence could, if the claim were reopened, reasonably result in substantiation of the claim."  Shade v. Shinseki, 24 Vet. App. 110, 117-18 (2010).  New and material evidence is not required "as to each previously unproven element of a claim."  Id . at 120.  Thus, the question of whether to reopen a claim should be considered under the standard of 38 C.F.R. § 3.159(c)(4)(iii), consistent with McLendon v. Nicholson, 20 Vet. App. 79 (2006), for determining whether a VA examination is necessary.  If the McLendon standard is met, the claim should be reopened.  See id.

The provisions of 38 U.S.C.A. § 5108 require a review of all evidence submitted by or on behalf of a claimant since the last final denial on any basis to determine whether a claim must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3 (1996).  For purposes of the "new and material" analysis, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).

The Board denied the appellant's claims for entitlement to service connection for bronchitis, residuals of pneumonia, residuals of pleural pericarditis, and organic heart disease in December 1997.  The Board found that the appellant's in-service bronchitis and pericarditis resolved with treatment, and that chronic residuals of bronchitis and organic heart disease had not been demonstrated after service.  New and material evidence addressing this basis for denial is required to reopen the claim.  See 38 C.F.R. § 3.156(a); Shade, 24 Vet. App. 110. 

The appellant filed a petition to reopen his claims in June 2000.  That same month, the RO sent him a letter informing him that he needed to submit new and material evidence in order to reopen his claims.  In September 2000, after the appellant failed to submit any additional evidence, the RO denied his claim to reopen.  The appellant did not appeal and no new evidence pertinent to those claims was received by VA within one year from the date that the RO mailed notice of the determination.  As such, this decision became final.

The evidence submitted since the September 2000 RO decision includes confirmation of the nature of the appellant's service in the U.S. Army Reserves, private medical records, VA medical records, and a VA examination report.  

As an initial matter, the Board notes that the new evidence of record reflects that the appellant's only period of service was ACDUTRA from February 27, 1986, to April 15, 1986, in the U.S. Army Reserves.  The term "active military, naval, or air service" includes any period of ACDUTRA during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in the line of duty.  38 U.S.C.A. § 101(2), (24); 38 C.F.R. § 3.6(a).  When a claim for service connection is based only on a period of ACDUTRA, there must be evidence that the appellant became disabled as a result of a disease or injury incurred or aggravated in the line of duty during the period of ACDUTRA.  Id.; 38 U.S.C.A. § 1110; Acciola v. Peake, 22 Vet. App. 320, 324 (2008) (citing Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998); Paulson v. Brown, 7 Vet. App. 466, 470 (1995)).  In the absence of such evidence, the period of ACDUTRA would not qualify as "active military, naval, or air service," and the appellant would not qualify as a "veteran" by virtue of the ACDUTRA alone.  See Acciola, 22 Vet. App. at 324.  

The new evidence regarding the nature of military service does not support the appellant's claim, but shows that the appellant does not have veteran status and, in order to reopen the claims for entitlement to service connected disability benefits, the evidence would need to show that a disease or injury was incurred or aggravated in the line of duty during his period of service on ACDUTRA.  

Medical records from the Lexington Clinic reflect treatment from May 2001 to May 2011.  These records include a July 2001 letter from a private physician at the Lexington Clinic reflecting his acknowledgement that the appellant's computed tomography (CT) scan revealed cylindrical bronchiectasis, and that he believed that this resulted from pneumonia and was responsible for the appellant's recurrent lower respiratory tract infections.  The Board notes that this private physician provided a link between the appellant's cylindrical bronchiectasis and his recurrent lower respiratory tract infections and pneumonia, which the appellant contends he had during service.  As such, this evidence provides a potential nexus between  a current lung disability and his in-service respiratory illness.

The Board finds that, as new and material evidence has been submitted that relates to an unestablished fact or raises a reasonable possibility of substantiating the appellant's claim of entitlement to service connection for a lung disability, the petition to reopen is granted.


Service Connection

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.

A current disability must be present for a valid service connection claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999) (complaints of pain alone do not meet the current disability threshold); Evans v. West, 12 Vet. App. 22, 31-32 (1998).  The United States Court of Appeals for Veterans Claims (Court) has held that the current disability requirement is satisfied when a claimant has a disability at the time of filing the claim or during the pendency of that claim, even if the disability has since resolved.  McLain v. Nicholson, 21 Vet. App. 319 (2007).

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In relevant part, 38 U.S.C.A. 1154(a) (West 2002) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").

The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").

The appellant contends that he has a lung disability that is the result of in-service pneumonia.  Service treatment records include an assessment that the appellant had a preexisting respiratory disorder; however, in a January 2009 statement, the appellant indicated that he had not had asthma as a child.  

Service treatment records reflect that the appellant was hospitalized on March 14, 1986, complaining of syncopal episodes, fever, headaches, chills, sore throat, runny nose, cough, chest pain, nausea, and vomiting of three days' duration.  He gave a history of chest pain in the past, and bronchial asthma during childhood.  Physical examination on admission showed diminished breath sounds with scattered rhonchi and wheezes, and an elevated temperature.  A chest X-ray was negative.  He was found to have bronchitis, with some question of pneumonia.  He was begun on bronchodilator treatment and antibiotics, without much response.  He continued to complain of chest pain, and was found to have pleural pericarditis.  An echocardiogram was interpreted as within normal limits.  A repeat chest X ray showed no evidence of acute infiltrates, pleural effusions, or cardiomegaly, and there was no evidence of active cardiopulmonary disease.  X-rays of the sinuses showed definite evidence of chronic sinusitis.

The appellant was begun on an anti-inflammatory agent, and his complaints of chest pain and coughing gradually eased in early April 1986.  On April 11, 1986, it was noted that he was doing well and that he was stable.  Physical examination was unremarkable.  The diagnostic assessment was bronchitis, resolved, sinusitis, improved, and pleural pericarditis, resolved.  The appellant was referred for discharge, with the diagnoses of bronchitis, existing prior to service, chronic sinusitis, existing prior to service, syncopal episode, and persistent chest pain, secondary to pleurisy or pleural pericarditis.  It was recommended that he be discharged from service.  The Physical Evaluation Board found that his chronic bronchitis and sinusitis had existed prior to service.  The appellant has reported that he did not receive any treatment by physicians or at any medical clinics prior to service or after service.

The appellant was afforded a VA respiratory examination in October 1995.  He indicated that he had had fatigue that had been present for about three or four years.  He indicated that he had no history of asthma in the past. He stated that he had chest pressure lasting two to forty-five minutes at rest or with exertion, and that he had occasional awakening at night with symptoms of dyspnea and chest pressure.  He also complained of a dry cough for many years and sinus drainage for many years.  On physical examination, the appellant did cough; however, his chest was completely clear to auscultation and percussion and had a normal chest x-ray.  Blood gases were normal.  The diagnostic impression was no obstruction, normal diffusion capacity, and very mild restriction.  The diagnostic impression was dyspnea with a questionable history of asthma and cardiac disease, and cough, questionably secondary to sinus disease.

An October 1995 VA cardiovascular examination report reflected the appellant's reported symptoms of shortness of breath, a nighttime cough, and chest heaviness, which he first noticed approximately three years previously.  Physical examination showed that his lungs were clear to percussion and auscultation. 

Medical records from the Lexington Clinic reflect treatment from May 2001 to May 2011.  These records show that the appellant was treated for various medical issues, including his back, hypertension, vertigo and an upper gastrointestinal bleed resulting from the use of naproxen for pain.  A July 2001 letter from a private physician at the Lexington Clinic reflects his acknowledgement that the appellant's CT scan revealed cylindrical bronchiectasis, and that he believed that this resulted from pneumonia and was responsible for the appellant's recurrent lower respiratory tract infections.  He also noted that the appellant's pulmonary function tests were normal, and that there was no evidence of lung impairment.  

The record of evidence also includes private medical records from St. Joseph's Hospital, reflecting treatment in January 1998, March 2001, April 2005 and May 2005.  

The claims file also includes VA medical records reflecting treatment from February to March 2010.  These records reflect a self-reported history of pneumonia; however, they do not reflect any current lung disability.  

The appellant was provided with a VA respiratory examination in March 2010.  The examiner noted that the appellant had a history of respiratory illness while in training in 1986 and that he described frequent respiratory infections since that time.  The examiner stated that a February 2010 computed tomography (CT) scan of the chest revealed no evidence of bronchiectasis or any other parenchymal lung disease.  The examiner noted that cylindrical bronchiectasis represents abnormal dilation of the secondary bronchi, which was secondary to an infection and an irreversible process-that is, once the diagnosis is established, there is no chance of spontaneous resolution of these abnormal lung findings.  The examiner acknowledged that he was unable to review the films from the past, and that he was therefore unable to establish if the appellant had radiographic evidence of lung disease prior to or during service.  However, he opined that, given the normal appearance of the lung parenchyma on the current CT scan of the chest, there was no evidence to suggest that prior infections or respiratory illnesses caused any permanent parenchymal lung disease.   

The appellant provided testimony before the undersigned Veterans Law Judge in March 2011.  He contended that he was hospitalized while in basic training for pneumonia, that he was over-medicated, and that this left him with irreparable damage to his lungs and heart.  

The appellant submitted a lay statement from his mother in October 2012, in which she stated that when the appellant came home from service he had trouble breathing and that he had been over-medicated in service.  

The Board finds that, based on the evidence of record, service connection is not warranted for a lung disability.  The Board acknowledges that the appellant's service treatment records reflect that he was treated for respiratory issues in service.  While some of the records reflect an assessment of pneumonia while he was being treated, he was ultimately diagnosed with bronchitis that resolved, sinusitis that improved, and pleural pericarditis that resolved.  However, even though his service treatment records reflect treatment for a respiratory problems in service, the evidence fails to reflect that he has a current lung disability traceable to his period of ACDUTRA.

While the private physician from the Lexington Clinic provided a link between the appellant's cylindrical bronchiectasis and his recurrent lower respiratory tract infections and pneumonia, such an opinion is outweighed by the remaining evidence.  The appellant's service records do not reflect that he ever had a confirmed diagnosis of pneumonia.  While pneumonia was noted during his treatment in service, the ultimate diagnosis was bronchitis, chronic sinusitis, syncopal episode, and persistent chest pain, secondary to pleurisy or pleural pericarditis.  Although the appellant is competent to provide information about a contemporaneous diagnosis, the salient point to be made in this case is that pneumonia was never diagnosed.  It was clearly thought that he initially might have had pneumonia, but upon further evaluation, pneumonia was not among the diagnoses made by the military clinicians.  As such, an opinion tracing current disability to pneumonia is not based on an accurate factual predicate.

The records from St. Joseph's reflect that the appellant was diagnosed with acute bronchitis in March 2001; however, while these records reflect an episode of acute bronchitis, there is no evidence that the this episode of bronchitis was part of a lung disability considered to be chronic during the appeals period for his claim.  

The March 2010 VA examiner found that the appellant did not have a current lung disability as a result of any infection or prior respiratory illness in service.  This examiner reviewed the evidence, examined the appellant and provided a rationale.  A medical opinion must support its conclusions with analysis.  Stefl v. Nicholson, 21 Vet.App. 120, 124 (2007). "Neither a VA medical examination report nor a private medical opinion is entitled to any weight in a service-connection or rating context if it contains only data and conclusions [without reasoning or rationale]." Nieves-Rodriguez v. Peake, 22 Vet.App. 295, 304 (2008).  As such, this opinion is probative evidence as to the issue of whether the appellant has a current disability traceable to military service.  

With regard to the lay statements submitted by the appellant-that the appellant was diagnosed with pneumonia in service, was overmedicated, and has current residuals warranting service connection-lay persons are competent to relate a contemporaneous medical diagnosis; as such, while the appellant may be factually incorrect, he is competent to relate his memory of a diagnosis of pneumonia.  However, as to matters of causation-that his in-service respiratory disorder or being over-medicated for such disorder caused a current respiratory disorder-these are complex in nature.  There is no evidence in the record that the appellant or other lay person has the requisite medical expertise to render such an opinion.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).

The Board notes that the appellant has contended that he was told by a doctor that he has a current respiratory disability as a result of his in-service pneumonia.  Certainly, the evidence reflects that the doctor with the Lexington clinic related his respiratory illnesses in 2001 to pneumonia.  However, it is clear from the service records that pneumonia was not the ultimate diagnosis in service.

For the reasons set forth above, the Board finds that the greater weight of the evidence is against the claim of service connection.  38 U.S.C.A. § 5107.  (It should also be noted that presumptions available to claimants who are veterans, such as the presumption of soundness at entry, are not available to the appellant who did not serve on active duty.)

ORDER

The claim of service connection for a lung disability, including bronchitis and residuals of pneumonia, is reopened, and to this limited extent, the appeal of this issue is granted.

Entitlement to service connection for a lung disability, including bronchitis and residuals of pneumonia, is denied.


REMAND

For claims to reopen, VA must both notify a claimant of the evidence and information that is necessary to reopen the claim and notify the claimant of the evidence and information that is necessary to establish entitlement to the underlying claim for the benefit that is being sought.  Kent, 20 Vet. App. at 9-10.  To satisfy this requirement, VA must look at the bases for the denial in the prior decision and provide the claimant with a notice letter that describes what evidence would be necessary to substantiate those elements required to establish service connection that were found insufficient in the previous denial.  Kent, 20 Vet. App. at 9-10.

The RO sent the appellant a letter in August 2011, informing him that his claims for entitlement to service connection for pleural pericarditis and organic heart disease had been previously denied because there was no evidence that the conditions worsened during his military service.  The Board notes that this letter incorrectly informed the appellant of the reasons his claims were previously denied.  In December 1997, the Board denied these claims based on findings that organic heart disease was not found, pleural pericarditis resolved with treatment, and pleural pericarditis, and organic heart disease had not been demonstrated after discharge from service.

Although the appellant's representative has demonstrated actual knowledge of the reasons for the previous denial, the joint motion requires that the appellant be provided with the proper notification with regard to the requirements set out in Kent.

Accordingly, the case is REMANDED for the following action:

1.  Provide the appellant with appropriate Kent notice regarding the request to reopen a claim for entitlement to service connection for pleural pericarditis and organic heart disease.

2.  Readjudicate the claims to reopen.  If a benefit sought remains denied, the agency of original jurisdiction should issue a supplemental statement of the case.  After the appellant and his representative are given opportunity to respond, the case should be returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


